Citation Nr: 0608520	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran's DD Form 214 states that he served on active 
duty from September 1971 to November 1975.  However, this 
document and a DD 215 also state that he had less than 2 
years of net active service for this period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied a compensable rating for the service-
connected bilateral pes planus.  Thereafter, a 10 percent 
rating was assigned by a March 2005 rating decision, 
effective April 16, 2002 (date of claim).  However, the 
veteran has maintained that he is entitled to a higher 
rating.  See also AB v. Brown, 6 Vet. App. 35 (1993).  He has 
not indicated disagreement with the effective date assigned 
for this rating, and, as such, this issue is not currently 
before the Board.  See 38 C.F.R. §§ 20.200, 20.302.

The RO in Detroit, Michigan, currently has jurisdiction over 
the veteran's claims folder.

The veteran provided testimony at a personal hearing before 
personnel at the RO in August 2004, a transcript of which is 
of record.

The Board acknowledges that the veteran had perfected appeals 
on additional issues besides the current pes planus claim.  
However, in March 2005, he indicated that he only wanted to 
continue his appeal on the pes planus claim, and effectively 
withdrew the other issues from appeal.  See 38 C.F.R. 
§ 20.204.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
bilateral pes planus is manifest by severe impairment, to 
include marked deformity, accentuated pain on manipulation or 
use, indications of swelling on use, and characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  However, the Court has 
also held that error regarding the timing of notice does not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  Moreover, the Court 
held that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.  
Ibid.

Here, the veteran was sent preadjudication notice by 
correspondence dated in June 2002.  Although this 
correspondence did not specifically note the pes planus 
claim,  it did state that to establish an increased 
evaluation the evidence must show symptoms and findings 
showing that the service-connected disability or disabilities 
had worsened and now met the criteria for a higher 
evaluation.  Moreover, this correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  Similar correspondence was sent to the veteran in 
October 2003 and August 2005, the latter of which did note 
the pes planus claim.  Moreover, the veteran has been 
provided with copies of the appealed rating decision, the 
December 2002 Statement of the Case (SOC), as well as 
multiple Supplemental SOCs (SSOCs), which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the SOC and a July 
2005 SSOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify.  The SOC also included the schedular 
criteria for evaluating his bilateral pes planus.  Further, 
the statements submitted by and on behalf of the veteran by 
his accredited representative indicated familiarity with the 
criteria necessary for a higher evaluation.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the current increased rating claim are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran identified the existence of 
any relevant evidence that has not been obtained or 
requested.  As stated in the Introduction, he provided 
testimony at an RO hearing in August 2004.  He has indicated 
that he does not want a Board hearing in conjunction with his 
appeal.  Further, he has been accorded medical examinations 
which evaluated the severity of his bilateral pes planus.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOC and the SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

The Board acknowledges that the veteran's bilateral pes 
planus is manifest by pain and resulting functional 
impairment.  Further, the record indicates he has shoe 
inserts for both feet.  However, even when taking into 
consideration his complaints of pain, the competent medical 
evidence does not reflect that this service-connected 
condition is of such severity as to warrant a rating in 
excess of 10 percent under Diagnostic Code 5276.

The veteran initially underwent a VA examination in June 2002 
in conjunction with this case.  However, on questioning the 
veteran reported that he had no foot condition, only a 
bilateral knee condition.  He also reported that he did not 
have any complaints of any foot pain, and that they did not 
bother him.  On examination, visual inspection of the 
bilateral feet revealed no scars or joint deformity.  There 
was no tenderness to palpation over the greater aspect of his 
bilateral feet.  Further, he had 5/5 motor strength on 
plantar flexion and dorsiflexion bilaterally.  With ankles in 
neutral position, he had no evidence of joint laxity in the 
medial or lateral collateral ligaments bilaterally.  
Moreover, ranges of motion were normal without pain 
limitation.  In summary, the examiner stated that the feet 
exams were normal.

At a subsequent November 2003 VA general medical examination, 
the veteran reported that his feet had bothered him at 
various times, especially when working at jobs, such as 
maintenance or in the post office when he spent long hours 
walking on concrete floors.  On examination, he was unable to 
do heel or toe walking due to plantar pain.  The pain was 
rated at a 10 for toe walking, and a 10 for heel walking.  
Pes planus was noted bilaterally when standing.  However, 
visual inspection of the feet revealed no scars or joint 
deformity.  There were calluses on the lateral surfaces of 
the feet.

A July 2004 VA feet examination revealed a mild flatfoot 
condition, with no evidence of abnormal weightbearing.  Mild 
edema was noted on the right foot, but the skin was healthy 
and warm.  Further, the MT joint was tender, but the range of 
motion was fair.  There was no callus.  Plantar fascia of 
both feet were found to be not tender.  There was mild valgus 
of the left heel which turned to neutral on tip toeing.  In 
addition, there was mild swelling of the left MP joint.  
Diagnosis was history of painful feet while in the service, 
and currently there was mild pes planus with minor tenderness 
at the MT joint.  However, there was no evidence of plantar 
fasciitis on either side and X-rays were otherwise normal 
except pes planus.  There was no evidence of any malingering.

Records from June 2005 noted pain on the bottom of both feet.  
However, there was no edema, no boney abnormalities, no 
redness or swelling.

In summary, the competent medical evidence found no evidence 
of marked deformity of either foot on any of the VA 
examinations.  Rather, the June 2002 and November 2003 
examinations specifically stated that there was no evidence 
of scars or deformity on visual inspection.  Moreover, while 
there was evidence of calluses on the November 2003 
examination, there was no evidence of such on either the June 
2002 or July 2004 examinations, nor the record dated in June 
2005.  There does not appear to be an actual competent 
medical finding of characteristic callosities.  Further, 
except for the notation of mild swelling of the left MP joint 
on the July 2004 VA examination, there does not appear to be 
any evidence of swelling on use.  In fact, the subsequent 
June 2005 records indicated there was no swelling.  
Additionally, the most recent July 2004 VA examiner 
determined that the veteran had no more than mild pes planus 
of both feet.  Consequently, the Board finds that the 
veteran's service-connected bilateral pes planus is 
adequately compensated by the current rating of 10 percent, 
and that he does not meet or nearly approximate the criteria 
for the next higher rating of 20 percent; the competent 
medical evidence does not indicate severe impairment of 
either foot, to include accentuated pain on manipulation 
and/or use.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for his bilateral pes 
planus.  The Board notes that it took into consideration the 
veteran's complaints of pain, as well as the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, in making this determination.  
However, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of foot pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


